 


109 HR 6370 IH: Building Opportunities for Our Kids Act
U.S. House of Representatives
2006-12-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 2d Session 
H. R. 6370 
IN THE HOUSE OF REPRESENTATIVES 
 
December 5, 2006 
Mr. Nadler introduced the following bill; which was referred to the Committee on Education and the Workforce 
 
A BILL 
To provide for the purchase of textbooks and the establishment of the Textbook Recycling Program, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Building Opportunities for Our Kids Act. 
2.Purchase of textbooksSection 1002 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6302) is amended by adding at the end the following: 
 
(j)Purchasing TextbooksFor the purpose of purchasing textbooks under part A for use by schools that are eligible to receive funds under section 1114, there are authorized to be appropriated (in addition to amounts authorized to be appropriated for such purpose under subsection (a)) $100,000,000 for each of fiscal years 2008 through 2012.. 
3.Textbook Recycling Program 
(a)AuthorizationThe Secretary of Education shall establish a program, to be known as the Textbook Recycling Program, to facilitate the donation of textbooks by any local educational agency to any other local educational agency for use by schools that are eligible to receive funds under section 1114 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6314). 
(b)DefinitionFor purposes of this section, the term local educational agency has the meaning given to that term in section 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801). 
4.Study on condition of textbooks 
(a)StudyNot later than 1 year after the date of the enactment of this Act, the Comptroller General of the United States shall submit to the Congress and the Secretary of Education a report on the condition of textbooks used in public elementary schools and public secondary schools, including the following: 
(1)The range in age and the average age of textbooks used. 
(2)The average number of years of use of a textbook, including such number for each of the subjects of mathematics, reading, social studies, and science. 
(3)The number and percentage of teachers who report using textbooks that are— 
(A)more than 10 years old; and 
(B)more than 15 years old. 
(4)The number and percentage of classrooms that have fewer textbooks than students. 
(5)The number and percentage of teachers who report using their own money to buy textbooks. 
(6)The number and percentage of teachers who report that the textbooks they use are inadequate in addressing the curricula and requirements mandated by State educational standards. 
(7)The amount that each State provides for textbooks for each student in public elementary school or public secondary school. 
(8)The number and percentage of public elementary schools and public secondary schools that require parents to pay the full or partial cost of their children’s textbooks. 
(b)DisaggregationFor purposes of the report required under this section, the Comptroller General of the United States shall disaggregate the data described in subsection (a) for public elementary schools and public secondary schools that are eligible to receive funds under section 1114 of the Elementary and Secondary Education Act (20 U.S.C. 6314) as compared to public elementary schools and public secondary schools that are not eligible to receive such funds. 
(c)DefinitionsIn this section, the terms elementary school and secondary school have the meanings given to those terms in section 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801). 
 
